Union App. No. 14-2000-44. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at pages 9-10 of the court of appeals’ Opinion dated May 25, 2001:
“[W]hether a motion made pursuant to Crim.R. 32.1 is subject to the time constraints contained in R.C. 2953.21 and R.C. 2953.23 and must be treated as a petition for post-conviction relief in the event that the time for direct appeal has passed and the motion is based upon alleged constitutional violations.”
F.E. Sweeney, J., dissents.
Sua sponte, cause consolidated with 01-1247, State v. Bush, Union App. No. 14-2000-44.
The conflict cases are State v. Cale (Mar. 23, 2001), Lake App. No. 2000-L-034, unreported, 2001 WL 285794; and State v. Talley (Jan. 30, 1998), Montgomery App. No. 16479, unreported, 1998 WL 31516.